If we eliminate the statements made by the defendant from the proof submitted to the justice, it is apparent that there was no sufficient evidence to show that the barn was set on fire by any *Page 614 
person. In People v. Kirby, 223 Mich. 440, the majority of the court held that admissions or confessions of the accused, although corroborated by other facts and circumstances, could not be used to establish the corpus delicti. If we apply the rule of law there stated, and the majority of my Brethren think it should be applied, to the proof submitted to the justice in this case, I can but concur in the conclusion reached by Mr. Justice BIRD.
CLARK and STEERE, JJ., concurred with SHARPE, J.